Citation Nr: 1039925	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right foot 
disability.  

5.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 
1993, with service in the Southwest Asia Theater of operations 
from December 1990 to February 1992.  His awards include a Combat 
Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Winston-Salem 
Department of Veterans' Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in December 2008 
for further development.

The issues of service connection for a right knee disability, 
left knee disability, right foot disability and left foot 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the objective 
evidence of record demonstrates that tinnitus is related to 
acoustic trauma during the Veteran's active service.





CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the 
criteria for the establishment of service connection for tinnitus 
have been met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the June 2004 rating decision, he was 
provided notice of the VCAA in June 2003.  Additional VCAA 
letters were sent in April 2005 and December 2008.  The VCAA 
letters indicated the types of information and evidence necessary 
to substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in December 2008, pertaining to the 
downstream disability rating and effective date elements of his 
claim with subsequent re-adjudication in an April 2010 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations and statements from the 
Veteran and his representative.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including tinnitus, if manifested to a compensable 
degree within one year after discharge from service. 38 U.S.C.A. 
§ 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 
1113.

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); 
Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the 
subjective nature of the disorder, the veteran, as a layperson is 
competent to testify as to his symptoms.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements presented throughout the duration of the appeal, 
the Veteran has maintained that his current tinnitus is related 
to his active service, wherein he sustained acoustic trauma 
during combat.  

The Veteran's service treatment reports are absent of any 
findings or complaints of tinnitus.  Upon entrance into service, 
the Veteran did not report any abnormalities with his ears or 
hearing.  Periodic examinations throughout the Veteran's service 
did not reveal any findings or complaints of tinnitus or acoustic 
trauma.  Finally, prior to his separation in February 1993, a May 
1992 service treatment report was absent of any complaints or 
findings of abnormalities with the Veteran's ears or hearing.  

The Board recognizes that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall be 
resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  However, these provisions deal with the 
question of whether a particular disease or injury occurred in 
service; that is, what happened then, and not the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  In other words, 
these provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis.  Id.

The Veteran's awards and decorations include a Combat Action 
Ribbon and that he participated in Operation Desert Storm/Shield 
form December 1990 to February 1992.  As the evidence of record 
supports a finding that the Veteran was engaged in combat during 
his active duty service, the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) are for application in this case.  Thus, 
the Board accepts that the Veteran was exposed to loud noise 
during his active service.

In an April 2004 VA examination, the Veteran reported that he 
served in active combat in Operation Desert Storm for one and a 
half years as a right handed shooter.  He reported noise exposure 
with personal weapons firing during active combat and with close 
range bombs and explosives.  The Veteran stated that tinnitus was 
currently present bilaterally and had its onset in 1993.  The 
examiner commented that it would be speculative to attribute 
current tinnitus to the right ear unless evidence of the 
condition during military service could be identified, however, 
no claims file was available for review at this time.  In a 
subsequent May 2004 VA examination, the Veteran was diagnosed 
with tinnitus and a hearing condition.  

In an October 2009 VA examination, the Veteran reported that he 
was a combat Veteran of the Gulf War and had a history of 
military noise exposure to bombs, weapons, grenades, artillery 
and tanks.  He also reported limited occupational noise exposure 
from working as a truck driver for 5 years and at a meat packing 
plant for 4 and a half years, where hearing protective devices 
were used.  The Veteran stated that he had current bilateral 
tinnitus which had its onset in 1989 which he first noticed while 
in combat during the Gulf War.  The examiner noted that the 
Veteran's initial hearing evaluation upon entering service was 
the only test in his file that showed any threshold outside the 
normal range and that every test thereafter consistently showed 
normal hearing sensitivity from 500 Hertz (Hz) to 6000 Hz 
bilaterally.  She also stated that although this Veteran 
demonstrated non-disabling hearing loss at this time, it was not 
apparent during his military career.  In addition, the examiner 
noted that the last evaluation was in September 1988, that the 
Veteran was not released from active service until February 1992, 
and that it was possible that hearing loss developed during this 
period, however, in the absence of hard data, this would be sheer 
speculation.  Moreover, she noted that there was no evidence in 
the medical record of complaints of tinnitus during the Veteran's 
active duty.  The examiner concluded that it was therefore her 
opinion that the Veteran's complaint of tinnitus was less likely 
as not (less than a 50/50 probability) caused by or a result of 
his active duty service.

After a careful review of the record, and resolving all doubt in 
favor of the Veteran, the Board has determined, based upon the 
medical and satisfactory lay evidence set forth above, that the 
Veteran's current tinnitus was incurred during his active 
service.  As noted above, the Veteran's service information 
supports his reports of exposure to excessive noise during his 
active service.  The post service medical evidence of record 
reflects that the Veteran is currently diagnosed with tinnitus.  
The Board finds that there is a negative opinion of record with 
respect to the relationship of the Veteran's tinnitus to service, 
however, due to the subjective nature of [tinnitus], the Veteran, 
as a layperson is competent to testify as to his symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); see also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (under 
section 1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when: a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  Therefore, with respect to the negative 
opinion provided in the record, the Board finds that, taken along 
with the Veteran's statements that he was exposed to excessive 
noise in service, that he experienced tinnitus during active 
service and since that time and his tinnitus resulted from that 
noise exposure, they put the evidence in relative equipoise.  

As such, resolving all reasonable doubt in favor of the Veteran, 
service connection for tinnitus is warranted.  38 C.F.R. § 3.102 
(2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Lewinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for a right knee disability, left knee 
disability, right foot disability and left foot disability.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

The Veteran contends that he experienced disabilities of the 
bilateral knees and bilateral feet during his active service and 
thereafter.  In his October 2002 claim, the Veteran stated that a 
VA physician had told him that all of the "running and humping 
with heavy backpacks was probably the reason that [his] knees 
were in this shape."  He also stated that his bilateral foot 
pain began in 1990 before he went to the Gulf and he was treated 
at Camp Lejune for his feet.  The Veteran claimed his problems 
were directly due to the forced marches with heavy backpacks and 
all the required running during active service.  In his VA form 
9, the Veteran specifically stated that his feet were bad because 
he was an infantryman soldier and had to walk and run during his 
entire military career and that he was treated for the knees on 
several occasions during active service.  The record also 
reflects that the Veteran complained of calluses of the bilateral 
feet since March 1996.  

Service treatment records are absent of any findings or 
complaints of disabilities of the bilateral knees or bilateral 
feet.  Upon entrance into service, the Veteran did not report any 
abnormalities with his lower extremities or feet.  Periodic 
examinations throughout the Veteran's service did not reveal any 
findings or complaints of problems with the feet.  Prior his 
separation in February 1993, a May 1992 service treatment report 
was absent of any complaints or findings of abnormalities with 
the Veteran's feet or knees.  

As noted above, the Veteran's awards and decorations include a 
Combat Action Ribbon and that he participated in Operation Desert 
Storm/Shield form December 1990 to February 1992.  As the 
evidence of record supports a finding that the Veteran was 
engaged in combat during his active duty service, the provisions 
of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.  Thus, the Board accepts as credible 
satisfactory lay evidence that the Veteran suffered from foot 
problems during his combat service.

VA outpatient treatment reports from June 2002 to December 2009 
reflect that the Veteran was variously treated for and diagnosed 
with minor degenerative joint disease of the knee, osteoarthritis 
of the knees, rule out degenerative joint disease and chronic 
knee pain.  During this period the Veteran reported that he had 
left knee pain prior to the Gulf War, that left knee pain began 
in 1993, that he had foot pain since 1989 and that he had 
bilateral foot pain during the Gulf War and since that time.  

In a May 2004 VA examination, the Veteran reported that he had 
knee joint pain since 1989 and foot pain since 1990.  He was 
diagnosed with bilateral hallux valgus, bilateral mild bunions, 
bilateral plantar fasciitis and status post patellofemoral 
syndrome of the left and right knees with residual pain and 
without current x-ray findings of degenerative change.  

In an October 2009 VA examination, the Veteran reported that the 
onset of his bilateral knee and bilateral foot disabilities was 
in 1990.  He was diagnosed with bilateral hallux valgus 
deformity, bunion, plantar fasciitis and bilateral patellofemoral 
syndrome.  The examiner opined that it was less likely as not 
that the left and right hallux valgus, bunion and plantar 
fasciitis were related to the Veteran's military service.  The 
examiner explained that there was no evidence in the medical 
record that the Veteran had problems with the left or right foot, 
there were no visits for these conditions and there was no report 
or findings of these conditions on any of the physical 
examinations.  She also opined that it was less likely as not 
that the left and right knee conditions were related to the 
Veteran's military service.  With respect to the Veteran's left 
knee, the examiner explained that there was no evidence in the 
medical record that the Veteran had problems with his left knee, 
there were no visits for this condition and there were no 
complaints or evaluation for the left knee on any of the physical 
exams.  With respect to the Veteran's right knee, the examiner 
explained that there was no evidence in the medical record that 
the Veteran had problems with his right knee, there were no 
visits for this condition and there was no complaint or findings 
for the "left knee" on any of the physical examinations.  

The Board finds the October 2009 VA examiner's opinions are 
inadequate as fail to support the examiners opinion that the 
Veteran's current right and left knee disabilities and right and 
left foot disabilities are less likely than not related to the 
Veteran's active service.  In this respect, the Board points out 
that the examiner states that there is no evidence in the medical 
record of treatment for any of these four conditions, however, 
the post-service medical evidence of record demonstrates the 
Veteran has been treated for and diagnosed with both, bilateral 
knee and bilateral foot conditions.  Moreover, the examiner does 
not make a specific references to the service treatment records 
in the rationale, rather, she references the entire medical 
record as being absent of any of these conditions.  The examiner 
also and does not address the Veteran's reports of developing his 
current bilateral foot condition from his duties during combat in 
active service, which the Board has accepted as credible 
satisfactory lay evidence.  

In considering the Board's acceptance that the Veteran suffered 
from foot problems during his combat service as credible 
satisfactory lay evidence, the Veteran's reports in the record 
since March 1996 of bilateral foot problems and the inadequate 
rationale provided in the October 2009 VA examination, the Board 
finds that a remand is required to obtain another medical nexus 
opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
Sizemore v. Principi, 18 Vet. App. 264, 275-76 (2004).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009) (stating 
that the Secretary must ensure that any medical opinion, 
including one that states no conclusion can be reached without 
resorting to mere speculation, is "based on sufficient facts or 
data").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is asked to forward the 
claims folder to an examiner with 
appropriate expertise, for the purpose of 
obtaining an opinion to determine the nature 
and etiology of any presently existing right 
knee disability, left knee disability, right 
foot disability and left foot disability 
(based on the medical evidence of:  (1) 
currently diagnosed bilateral knee 
disabilities and bilateral foot disabilities; 
(2) the Board's acceptance that the Veteran 
suffered from foot problems during his combat 
service as credible satisfactory lay 
evidence; and (3) the Veteran's reports in 
the record since March 1996 of bilateral foot 
problems).  The examination report is to 
contain a notation that the examiner reviewed 
the claims file, to include the service 
treatment records and the Veteran's reports 
in the record since March 1996 of bilateral 
foot problems.  The examination is to include 
a review of the Veteran's history.

Based on a review of the Veteran's claims 
folder, his pertinent medical history, and 
with consideration of sound medical 
principles, the reviewing examiner is asked 
to address the following questions:

a.  Does the Veteran have a current diagnosis 
of a right knee disability and left knee 
disability?  If so, please specify the 
diagnosis (or diagnoses).

b.  Does the Veteran have a current diagnosis 
of a right foot disability and left foot 
disability?  If so, please specify the 
diagnosis (or diagnoses).

c.  If the examiner finds that the Veteran 
has a current diagnosis of a right knee 
disability and left knee disability, is it at 
least as likely as not (50 percent or greater 
probability) that such conditions had their 
onset:  (1) during the Veteran's period 
active duty from July 1980 to February 1993; 
or (2) during his participation in combat 
during Operation Desert Storm/Shield from 
December 1990 to February 1992? 

d.  If the examiner finds that the Veteran 
has a current diagnosis of a right foot 
disability and left foot disability, is it at 
least as likely as not (50 percent or greater 
probability) that such conditions had their 
onset:  (1) during the Veteran's period 
active duty from July 1980 to February 1993; 
or (2) during his participation in combat 
during Operation Desert Storm/Shield from 
December 1990 to February 1992?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  "More 
likely" and "as likely" support the 
contended relationship; "less likely" 
weighs against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  In 
providing the rationale, examiner is 
asked to explain the specific evidence 
or findings which support his/her 
conclusions.  The report of the examination 
should be associated with the claims file.

2.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should once again readjudicate the 
issues of entitlement to service connection 
for a right knee disability, a left knee 
disability, a right foot disability and a 
left foot disability.  If the determination 
remains adverse to the Veteran, the RO/AMC 
should furnish the Veteran and his 
representative, if any, a supplemental 
statement of the case and they should be 
given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


